DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The present application is being examined under the claims filed on 09/02/2019.
Claims 1-15 are rejected.
Claims 1-15 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for a provisional application filed on 01/09/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balmin et al. (US 20180232916 A1, hereinafter Balmin) in view of Creed et al. (US 20210081717 A1, hereinafter Creed).

Regarding claim 1, Balmin teaches: A computer-implemented method comprising: 
providing a data set arranged into multiple nodes (Balmin, Fig. 3B, element 352 and [0041] e.g., “The snapshot 352 is shown to include a plurality of entities (i.e., the dots or vertices), and a plurality of interactions between the entities (i.e., the edges or lines connecting the entities).” [0043] e.g., “For example, referring again to FIG. 3B, a plurality of sample graphs 354 (354 a, 354 b . . . 354 n) have been generated by sampling the edges of the snapshot 352.” Examiner notes that a data set arranged into multiple entities (vertices) “nodes” is provided as shown in Fig. 3B, element 352.)
assigning a random variable and a hyper-parameter to at least one pair of the multiple nodes, the hyper-parameter defining a current probability distribution of the (Balmin, [0068] e.g., "Subsampling of the edges of the aggregate graph 408 a may be implemented by applying a Bernoulli trial with probability p to each edge in each sample graph where the edge still exists."  Examiner notes that the Instant Specification discloses "the processing system can model the presence of each edge in a graph as a random (e.g., pseudo-random) variable. The parameter of the random variable (e.g., a Bernoulli random variable) can be treated as a hyper-parameter in a multi-level (e.g., bilevel) learning framework." in [0018]. Balmin teaches assigning a Bernoulli trial "random variable" with probability p "hyper-parameter" to each edge in each sample graph.).
	causing the random variable to occupy a discrete state based on the current probability distribution (Balmin, [0069] e.g., "each edge-tracking bitmap may be scanned, and for each bit within the bitmap that equals 1, the bit is set to 0 with a probability of 1−p." [0072] e.g., "another Bernoulli trial with probability p is applied to each 1 bit within the bitmaps associated with the edges 410, 412, 414, and 416." Examiner notes that  Wiki describes the "Bernoulli distribution" is the discrete probability distribution of a random variable which takes the value 1 with probability p and the value 0 with probability q = 1-p.);
	sampling a graph structure for the data set based on the discrete state (Balmin, [0060] e.g., "a 1 bit in an edge bitmap may be utilized to represent the presence of the edge in the sample graph corresponding to the position of the bit, and a 0 bit in the edge bitmap may be utilized to represent the absence of the edge in the sample graph corresponding to the position of the bit."); 

estimating a gradient of the hyper-parameter based on the sampled graph structure and the adjusted weight; 
adjusting the hyper-parameter based on the estimated gradient; 
resampling a graph structure for the data set based on the adjusted hyper-parameter; and 
assigning a final graph structure to the data set based on the resampled graph structure.
	However, Creed teaches: adjusting a weight of a prediction model based on the sampled graph structure (Creed, [0008] e.g., "The entity-entity graph comprising a plurality of entity nodes in which each entity node is connected to one or more entity nodes of the plurality of entity nodes by one or more corresponding relationship edges. The method comprising: generating an embedding based on data representative of the entity-entity graph for the GNN model, wherein the embedding comprises an attention weight assigned to each relationship edge of the entity-entity graph; and  updating weights of the GNN model including the attention weights by minimising a loss function associated with at least the embedding" [0129] e.g., “Training the network, which includes the encoding and decoding/scoring networks, consists of minimizing the cross-entropy loss on the link class ϵ{0,1}, enriched by negative samples created by corrupting either the subject or object of a relation with a random entity” Examiner notes that updating weights of the GNN model based on the entity-entity graph sampled with a random entity.);
estimating a gradient of the hyper-parameter based on the sampled graph structure and the adjusted weight (Creed, [0008] e.g., "wherein the embedding comprises an attention weight assigned to each relationship edge of the entity-entity graph; and " [0088] e.g., "the attention weights based on, by way of example only but is not limited to, stochastic gradient descent type algorithms, back propagation, and/or any other minimisation technique suitable" Examiner notes that estimating a gradient of the attention weights “hyper-parameter” based on stochastic gradient descent type algorithms, which is based on the sampled entity-entity graph and the updated weight.); 
	adjusting the hyper-parameter based on the estimated gradient (Creed, [0008] e.g., "wherein the embedding comprises an attention weight assigned to each relationship edge of the entity-entity graph; and updating weights of the GNN model including the attention weights by minimising a loss function associated with at least the embedding" [0088] e.g., "the attention weights based on, by way of example only but is not limited to, stochastic gradient descent type algorithms” [0129] e.g., “Training the network, which includes the encoding and decoding/scoring networks, consists of minimizing the cross-entropy loss on the link class ϵ{0,1}, enriched by negative samples created by corrupting either the subject or object of a relation with a random entity” Examiner notes that updating weights of the GNN model based on the entity-entity graph sampled with a random entity. Examiner notes that updating the attention weights “hyper- based on the estimated gradient by stochastic gradient descent type algoriths.);
	resampling a graph structure for the data set based on the adjusted hyper-parameter (Creed, [0008] e.g., "The entity-entity graph may be filtered based on the attention weights of a trained GNN model." Examiner notes that filtering “resampling” the entity-entity graph based on the updated (trained) attention weights “hyper-parameter”. Examiner further notes that filtering is interpreted as “resampling” in the broadest reasonable interpretation.); and
	assigning a final graph structure to the data set based on the resampled graph structure (Creed, [0038] e.g., "the processor is configured to generate a filtered entity-entity graph by weighting each relationship edge of at least the portion of the entity-entity graph with the corresponding trained attention weight; and the communication interface is configured to output the filtered entity-entity graph." Examiner notes that outputting “assigning” the filtered entity-entity graph as a final graph based on the filtered entity-entity graph.).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of sampling graphs with probabilistic edge of Balmin to incorporate the method of graph neural network with attention weight of Creed. The motivation/suggestion for doing this would be for the purpose of filtering out noisy or incorrect data within an entity-entity knowledge graph and hence efficiently generating a robust GNN model (Creed [0005] “implicitly filter out noisy or incorrect data within an entity-entity knowledge graph structured dataset of a database of facts and hence efficiently generate a robust GNN model”).

 Regarding claim 2, Balmin in view of Creed teaches: The method of claim 1.
	Balmin further teaches: wherein the random variable is a Bernoulli variable configured to occupy a first discrete state and a second discrete state with a frequency based on a value of the hyper-parameter (Balmin, [0068] e.g., "Subsampling of the edges of the aggregate graph 408 a may be implemented by applying a Bernoulli trial with probability p to each edge in each sample graph where the edge still exists." [0060] e.g., "a 1 bit in an edge bitmap may be utilized to represent the presence of the edge in the sample graph corresponding to the position of the bit, and a 0 bit in the edge bitmap may be utilized to represent the absence of the edge in the sample graph corresponding to the position of the bit." Examiner notes that Balmin teaches Bernoulli sampling configured to occupy a 1 bit as a first discrete state and a 0 bit as a second discrete state with probability p "frequency".)

Regarding claim 3, Balmin in view of Creed teaches: The method of claim 2.
	Balmin further teaches: wherein the first discrete state corresponds to a presence of an edge extending between the pair of nodes and the discrete second state corresponds to an absence of an edge extending between the pair of nodes (Balmin, [0060] e.g., "a 1 bit in an edge bitmap may be utilized to represent the presence of the edge in the sample graph corresponding to the position of the bit, and a 0 bit in the edge bitmap may be utilized to represent the absence of the edge in the sample graph corresponding to the position of the bit.").

Regarding claim 6, Balmin in view of Creed teaches: The method of claim 1.
	Balmin further teaches: wherein the causing of the random variable to occupy the discrete state, the sampling of the graph structure (Balmin, [0069] e.g., "each edge-tracking bitmap may be scanned, and for each bit within the bitmap that equals 1, the bit is set to 0 with a probability of 1−p." [0072] e.g., "another Bernoulli trial with probability p is applied to each 1 bit within the bitmaps associated with the edges 410, 412, 414, and 416." Examiner notes that  Wiki describes the "Bernoulli distribution" is the discrete probability distribution of a random variable which takes the value 1 with probability p and the value 0 with probability q = 1-p.), and 
Balmin does not explicitly teach: the adjusting of the prediction model weight define an inner loop and the method comprises: 
performing the inner loop multiple times such that the weight of the prediction model is adjusted multiple times based on multiple sampled graph structures; and 
estimating the gradient of the hyper-parameter based on the multiple sampled graph structures and the multiple adjustments to the weight.
However, Creed teaches: the adjusting of the prediction model weight (Creed, [0008] e.g., "updating weights of the GNN model including the attention weights by minimising a loss function associated with at least the embedding") define an inner loop and the method comprises:
(Creed, [0011] e.g., "Preferably, the computer-implemented method further comprising repeating the steps of generating the embedding and/or scoring, and updating the weights until the GNN model is determined to be trained."); and
estimating the gradient of the hyper-parameter based on the multiple sampled graph structures and the multiple adjustments to the weight (Creed, [0008] e.g., "wherein the embedding comprises an attention weight assigned to each relationship edge of the entity-entity graph; and " [0088] e.g., "the attention weights based on, by way of example only but is not limited to, stochastic gradient descent type algorithms, back propagation, and/or any other minimisation technique suitable" [0011] e.g., "Preferably, the computer-implemented method further comprising repeating the steps of generating the embedding and/or scoring, and updating the weights until the GNN model is determined to be trained." Examiner notes that estimating a gradient of the attention weights “hyper-parameter” based on stochastic gradient descent type algorithms, which is based on the sampled entity-entity graph and the updated weight by repeating the steps of updating the weights.).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of sampling graphs with probabilistic edge of Balmin to incorporate the method of graph neural network with attention weight of Creed. The motivation/suggestion for doing this would be for the purpose of filtering out noisy or incorrect data within an entity-entity knowledge graph (Creed [0005] “implicitly filter out noisy or incorrect data within an entity-entity knowledge graph structured dataset of a database of facts and hence efficiently generate a robust GNN model”).

Regarding claim 7, Balmin in view of Creed teaches: The method of claim 1.
	Balmin does not explicitly teach: wherein the prediction model is a neural network and the method comprises classifying a subsequent data set with the neural network.
However, Creed teaches: wherein the prediction model is a neural network and the method comprises classifying a subsequent data set with the neural network ([0004] e.g., "Graph neural network (GNN) models based on, by way of example only but are not limited to, graph convolutional neural networks (GCNNs) have recently been used to model link prediction and/or classification problems based on multimodal entity-entity knowledge graph structures and the like.").  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of sampling graphs with probabilistic edge of Balmin to incorporate the method of graph neural network with attention weight of Creed. The motivation/suggestion for doing this would be for the purpose of filtering out noisy or incorrect data within an entity-entity knowledge graph and hence efficiently generating a robust GNN model (Creed [0005] “implicitly filter out noisy or incorrect data within an entity-entity knowledge graph structured dataset of a database of facts and hence efficiently generate a robust GNN model”).

Regarding claim 8, Balmin in view of Creed teaches: The method of claim 1.
	Balmin does not explicitly teach: wherein the prediction model is a neural network comprising neurons and the weight of the neural network is adjusted by training the neural network with a predetermined set of training data.
However, Creed teaches: wherein the prediction model is a neural network comprising neurons and the weight of the neural network is adjusted by training the neural network with a predetermined set of training data (Creed, [0096] e.g., "Neural networks may be used to generate graph models for predicting/classifying problems associated with training datasets by determining embeddings or a latent space associated with the training dataset and using a loss function to update weights of hidden layers of the GNN model").  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of sampling graphs with probabilistic edge of Balmin to incorporate the method of graph neural network with attention weight of Creed. The motivation/suggestion for doing this would be for the purpose of filtering out noisy or incorrect data within an entity-entity knowledge graph and hence efficiently generating a robust GNN model (Creed [0005] “implicitly filter out noisy or incorrect data within an entity-entity knowledge graph structured dataset of a database of facts and hence efficiently generate a robust GNN model”).

Regarding claim 9, Balmin in view of Creed teaches: The method of claim 8.

However, Creed teaches: wherein the gradient of the hyper-parameter is defined with respect to a cost function of the neural network (Creed, [0088] e.g., "the attention weights based on, by way of example only but is not limited to, stochastic gradient descent type algorithms, back propagation, and/or any other minimisation technique suitable" [0010] e.g., "generating one or more relationship scores based on data representative of one or more embedding(s) associated with the portion of entity-entity graph; where updating the GNN model further includes updating the GNN model including the attention weights by minimising the loss function based on at least the embedding and the relationship scores.").  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of sampling graphs with probabilistic edge of Balmin to incorporate the method of graph neural network with attention weight of Creed. The motivation/suggestion for doing this would be for the purpose of filtering out noisy or incorrect data within an entity-entity knowledge graph and hence efficiently generating a robust GNN model (Creed [0005] “implicitly filter out noisy or incorrect data within an entity-entity knowledge graph structured dataset of a database of facts and hence efficiently generate a robust GNN model”).

Regarding claim 10, Balmin teaches: A processing system comprising one or more processors (Fig. 2, e.g., element 210) configured to perform claim 1, and is similarly analyzed.

Regarding claim 11, the claim recites the processing system, wherein the one or more processors are configured to perform claim 2, and is similarly analyzed.

Regarding claim 12, the claim recites the processing system, wherein the one or more processors are configured to perform claim 3, and is similarly analyzed.

Regarding claim 13, the claim recites the processing system, wherein the one or more processors are configured to perform claim 4, and is similarly analyzed.

Regarding claim 14, the claim recites the processing system, wherein the one or more processors are configured to perform claim 5, and is similarly analyzed.

Regarding claim 15, Balmin teaches: A computer program embodied on at least one non-transitory computer- readable medium, the computer program comprising instructions to cause one or more processors (Fig. 2, e.g., element 210 and 214, [0026] e.g., “The computer program product comprises a computer readable storage medium having program instructions embodied therewith.”) to perform claim 1, and is similarly analyzed.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balmin in view of Creed, and further in view of Beer (US 2015/0025714 A1

Regarding claim 4, Balmin in view of Creed teaches: The method of claim 1.
	Balmin further teaches: wherein a random variable and a hyper-parameter defining a current probability distribution of the random variable are assigned to each possible pair of the multiple nodes such that a total quantity of the random variables is equal to a total quantity of the hyper-parameters … (Balmin, [0068] e.g., "Subsampling of the edges of the aggregate graph 408 a may be implemented by applying a Bernoulli trial with probability p to each edge in each sample graph where the edge still exists."  Examiner notes that the Instant Specification discloses "the processing system can model the presence of each edge in a graph as a random (e.g., pseudo-random) variable. The parameter of the random variable (e.g., a Bernoulli random variable) can be treated as a hyper-parameter in a multi-level (e.g., bilevel) learning framework." in [0018]. Balmin teaches assigning a Bernoulli trial "random variable" with probability p "hyper-parameter" to each edge in each sample graph. Examiner further notes that a random variable with its probability as hyper-parameter is assigned to an edge where the edge connects one pair of nodes. Hence, the number of Bernoulli trial “total quantity of the random variables” and the number of the trial’s probability “total quantity of the hyper-parameter” are equal.)
	Balmin in view of Creed does not explicitly teach: a total quantity of the random variables …, which exceeds a total quantity of the nodes.
(Beer, [0017] e.g., “Graph theory is designed to examine these relationships. For example, the number of associated nodes will never exceed the number of associated edges” Examiner notes that the number of associated edges “total quantity of the random variables” exceeds the number of associated nodes “total quantity of the nodes”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of sampling graphs with probabilistic edge of Balmin in view of Creed to incorporate the graph theory of the relationship between the number of nodes and edges of Beer. The motivation/suggestion for doing this would be for the purpose of determining the graph properties algorithmically quite quickly (Beer [0018] “Some of the graph properties listed can be determined algorithmically quite quickly”).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balmin in view of Creed, and further in view of Fidler et al. (US 2019/0294970 A1, hereinafter Fidler).
	
Regarding claim 5, Balmin in view of Creed teaches: The method of claim 1.
	Balmin further teaches: wherein providing the data set arranged into multiple nodes (Balmin, Fig. 3B, element 352 and [0041] e.g., “The snapshot 352 is shown to include a plurality of entities (i.e., the dots or vertices), and a plurality of interactions between the entities (i.e., the edges or lines connecting the entities).” [0043] e.g., “For example, referring again to FIG. 3B, a plurality of sample graphs 354 (354 a, 354 b . . . 354 n) have been generated by sampling the edges of the snapshot 352.” Examiner notes that a data set arranged into multiple entities (vertices) “nodes” is provided as shown in Fig. 3B, element 352.) comprises: 
	Balmin does not explicitly teach: preprocessing an unstructured data set, the preprocessing comprising data normalization; extracting features from the preprocessed data set.
	However, Creed teaches: preprocessing an unstructured data set, the preprocessing comprising data normalization; extracting features from the preprocessed data set (Creed, [0120] e.g., “extracting and normalizing a fixed number of nodes”  Examiner notes that “a number of nodes” are mapped to “an unstructured data set”.).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of sampling graphs with probabilistic edge of Balmin to incorporate the method of graph neural network with attention weight of Creed. The motivation/suggestion for doing this would be for the purpose of filtering out noisy or incorrect data within an entity-entity knowledge graph and hence efficiently generating a robust GNN model (Creed [0005] “implicitly filter out noisy or incorrect data within an entity-entity knowledge graph structured dataset of a database of facts and hence efficiently generate a robust GNN model”). 

However, Fidler teaches: assigning each of the extracted features to one or more nodes based on a location from which the feature was extracted (Fidler, [0016] e.g., “receiving an image depicting an object, the image comprising an n-dimensional array-like data structure; generating a set of image features using a CNN encoder implemented on one or more computers; initializing a set of N nodes from the set of image features” [0156] e.g., “The input feature for a node cp.sub.i in the GCN is a concatenation of the node's current coordinates (x.sub.i, y.sub.i), where top-left of the cropped images is (0, 0) and image length is 1, and features extracted from the corresponding location in F: f.sub.i.sup.0=concat{F (x.sub.i, y.sub.i), x.sub.i, y.sub.i}. Here, F(x.sub.i, y.sub.i) is computed using bilinear interpolation.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of sampling graphs with probabilistic edge of Balmin in view of Creed to incorporate the method of extracting features for nodes of Fidler. The motivation/suggestion for doing this would be for the purpose of predicting a location offset for each node, aiming to move the node correctly onto the object's boundary (Fidler [0154] “The GCN predicts a location offset for each node, aiming to move the node correctly onto the object's boundary.”).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Yu et al. (US 2017/0132513 A1): teaches a method for training a neural network represented as a computational graph. The method computes the gradients of the objective function with respect to parameters flowing along a respective parameter directed edge in the computational graph.
Martinez Canedo et al. (US 2019/0095806 A1): teaches a method for learning structural relationships between nodes of a graph includes generating a knowledge graph comprising nodes representing a system and applying a graph-based convolutional neural network (GCNN) to the knowledge graph to generate feature vectors describing structural relationships between the nodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/JAEYONG J PARK/Examiner, Art Unit 2126
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116